
	
		I
		111th CONGRESS
		2d Session
		H. R. 5221
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to require air
		  carriers and foreign air carriers to transmit a passenger and crew manifest for
		  a flight in foreign air transportation to or from the United States to the
		  Commissioner of U.S. Customs and Border Protection at least 24 hours before the
		  departure of the flight, and for other purposes.
	
	
		1.Passenger manifests
			(a)In
			 generalSection 44909(c) of
			 title 49, United States Code, is amended—
				(1)in the subsection
			 heading by striking to
			 the United States and inserting To or from the United
			 States;
				(2)in paragraph (1)
			 by striking to the United States and inserting to or from
			 the United States;
				(3)in paragraph
			 (4)—
					(A)by striking
			 paragraphs (5) and (6) and inserting paragraphs (5), (6),
			 and (7); and
					(B)by striking
			 in advance of the aircraft landing in the United States and
			 inserting in advance of the departure of the aircraft to or from the
			 United States; and
					(4)by adding at the
			 end the following:
					
						(7)Deadline for
				transmission of manifest
							(A)In
				generalAn air carrier or foreign air carrier required to
				transmit a passenger and crew manifest for a flight to the Commissioner of U.S.
				Customs and Border Protection under paragraph (1) shall transmit the manifest
				at least 24 hours before the departure of the flight.
							(B)Ticketing and
				crew assignments following transmission of manifestIf, after an
				air carrier or foreign air carrier transmits a passenger and crew manifest for
				a flight under subparagraph (A), a passenger purchases or otherwise acquires a
				ticket for the flight or a crewmember is assigned to the flight, the air
				carrier or foreign air carrier shall transmit to the Commissioner of U.S.
				Customs and Border Protection, immediately following the purchase, acquisition,
				or assignment, a supplement to the manifest under paragraph (1) that contains
				the information described in paragraph (2) concerning the passenger or
				crewmember.
							(C)Special
				procedures for late ticketing and crew assignmentsAn
				air carrier or foreign air carrier may permit a passenger to purchase or
				otherwise acquire a ticket for a flight described in paragraph (1), or may
				assign a crewmember to the flight, within the 2-hour period preceding the
				departure of the flight, only if the Secretary of Homeland Security issues
				procedures permitting such ticketing and assignments. The procedures shall
				ensure that the information described in paragraph (2) concerning the passenger
				or crewmember is transmitted to the Commissioner of U.S. Customs and Border
				Protection immediately following the purchase, acquisition, or assignment in
				such manner and form as the Commissioner prescribes.
							(8)Comparison of
				manifest information to no fly listThe Secretary of Homeland
				Security shall require an air carrier or foreign air carrier that transmits a
				passenger and crew manifest for a flight under this subsection to conduct a
				final comparison of the passenger information on the manifest to the no fly
				list of the Transportation Security Administration within 60 minutes of the
				departure of the flight.
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to air carriers and foreign air carriers beginning on
			 the date of enactment of this Act.
			(c)Technical
			 amendmentsSection 44909 of such title is amended—
				(1)by striking
			 Secretary of Transportation each place it appears and inserting
			 Secretary of Homeland Security;
				(2)by striking
			 Commissioner of Customs each place it appears and inserting
			 Commissioner of U.S. Customs and Border Protection;
				(3)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary of Homeland Security (Transportation Security
			 Administration); and
				(4)by striking
			 Customs Service each place it appears and inserting U.S.
			 Customs and Border Protection.
				
